Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       September 1, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the Personal Restraint of                         No. 52962-9-II


        DALE SCOTT MADDEN,

                               Petitioner.
                                                             UNPUBLISHED OPINION



       GLASGOW, J.—Dale Madden seeks relief from personal restraint imposed following his

2017 guilty plea to first degree assault, with a firearm enhancement, and second degree unlawful

possession of a firearm. We conclude that the petition was timely and we deny the petition.

                                  FACTUAL BACKGROUND

       In the course of a derailed Xanax purchase, Madden drew a gun and fired multiple rounds

into the vehicle driven by his suppliers, striking one person in the jaw. At the time, Madden was

17 years old and had previously been convicted of two juvenile felony offenses and four juvenile

misdemeanors. Three of these prior convictions involved assaults.

       The State’s original charges included attempted robbery, unlawful possession of a firearm,

and two counts of first degree assault. Under the original charges arising from “essentially

undisputed” facts, Madden faced 378 to 450 months in prison. Pet., Attach. D at 6.

        The State reduced the charges to one count of first degree assault with a firearm

enhancement and one count of second degree unlawful possession of a firearm, and Madden

pleaded guilty to these reduced charges. Due to his criminal history, Madden was subject to a

standard sentencing range of 111 to 147 months for the first degree assault charge, plus a 60-month
No. 52962-9-II


firearm enhancement, and 4 to 12 months for the second degree unlawful possession of a firearm

charge.

          Prior to sentencing, Madden requested an exceptional sentence below the standard range,

based on his youth and the difficulties he faced while growing up. Specifically, Madden requested

the sentence he would have received if he were sentenced as a juvenile—35.6 months in

confinement. The State opposed the exceptional sentence downward, arguing that it had already

taken Madden’s youth into account when dismissing additional counts of first degree assault and

attempted first degree robbery.

          The State requested a high-end standard range sentence of 207 months (147 months plus

the 60-month firearm enhancement). The State also noted that there were two victims of Madden’s

assault and that one victim had been shot in the jaw.

          The trial court imposed a low-end standard range sentence of 171 months (111 months plus

the 60-month firearm enhancement). Madden filed this timely personal restraint petition asserting

that the trial court failed to meaningfully consider his youth as a mitigating factor and consequently

violated the Eighth Amendment to the United States Constitution, article I, section 14 of the

Washington Constitution, and our Supreme Court’s holdings in State v. O’Dell, 183 Wash. 2d 680,

358 P.3d 359 (2015), and State v. Houston-Sconiers, 188 Wash. 2d 1, 391 P.3d 409 (2017).

                                            ANALYSIS

          Madden’s judgment and sentence was entered in March 2018, making his February 2019

petition timely filed. RCW 10.73.090(3)(a).

          Madden purports to raise “‘issues that were afforded no previous opportunity for judicial

review’” and claims that his sentence constitutes unlawful restraint. Pet. at 9 (internal quotation


                                                  2
No. 52962-9-II


marks omitted) (quoting In re Pers. Restraint of Pierce, 173 Wash. 2d 372, 377, 268 P.3d 907

(2011)). The lower burden of proof for issues that were not previously subject to judicial review

applies where there has been no opportunity for a prior appeal, for example where a petitioner

challenges prison disciplinary decisions or Department of Corrections sanctions. E.g., In re Pers.

Restraint of Stuhr, 186 Wash. 2d 49, 52, 375 P.3d 1031 (2016); In re Pers. Restraint of Dalluge, 162
Wash. 2d 814, 817, 177 P.3d 675 (2008). Madden had an opportunity to directly appeal the trial

court’s sentencing decision. Therefore, he must meet the same burden as every other personal

restraint petitioner seeking collateral review of a trial court’s alleged error.

        Granting a personal restraint petition is an extraordinary remedy, and the petition must

meet a high standard. In re Pers. Restraint of Finstad, 177 Wash. 2d 501, 506, 301 P.3d 450 (2013);

In re Pers. Restraint of Coats, 173 Wash. 2d 123, 132-33, 267 P.3d 324 (2011). If the petitioner

claims constitutional error, they must demonstrate that they were actually and substantially

prejudiced as a result; alternatively, they must prove a fundamental defect of a nonconstitutional

nature resulting “‘in a complete miscarriage of justice.’” In re Pers. Restraint of Cook, 114 Wash. 2d
802, 811, 792 P.2d 506 (1990) (quoting Hill v. United States, 368 U.S. 424, 428, 82 S. Ct. 468, 7
L. Ed. 2d 417 (1962)). The petitioner must prove error by a preponderance of the evidence. In re

Pers. Restraint of Yates, 177 Wash. 2d 1, 17, 296 P.3d 872 (2013).

        Madden argues that the trial court abused its discretion by imposing a standard range

sentence without considering youth as a basis for a reduced sentence under O’Dell, 183 Wash. 2d at

696. Madden similarly argues that his standard range sentence violates the Eighth Amendment

under Houston-Sconiers, 188 Wash. 2d at 24, and article I, section 14 because the trial court did not




                                                   3
No. 52962-9-II


“meaningfully consider” his youth as a mitigating factor supporting an exceptional sentence below

the standard range. Pet. at 21.

       We conclude that because the trial court meaningfully considered Madden’s youth, no error

or abuse of discretion occurred. An abuse of discretion in sentencing occurs when, under the

circumstances presented to the trial court, no reasonable person would adopt the trial court’s

position or the trial court’s decision is based on untenable grounds. State v. Ferguson, 142 Wash. 2d
631, 651, 15 P.3d 1271 (2001). In both O’Dell and Houston-Sconiers, the trial courts believed their

discretion was limited. O’Dell, 183 Wash. 2d at 685-86; Houston-Sconiers, 188 Wash. 2d at 20-21. Our

Supreme Court disagreed. In O’Dell, the court held “a trial court must be allowed to consider youth

as a mitigating factor,” but specifically recognized “age is not a per se mitigating factor

automatically entitling every youthful defendant to an exceptional sentence.” 183 Wash. 2d at 695-

96. In Houston-Sconiers, the court noted that the Eighth Amendment mandates courts recognize

that “children are different.” 188 Wash. 2d at 18; see also Miller v. Alabama, 567 U.S. 460, 481, 132
S. Ct. 2455, 183 L. Ed. 2d 407 (2012). Due to this difference, trial courts “must have absolute

discretion” to impose sentences below the standard applicable range and with or without otherwise

mandatory sentence enhancements when sentencing a juvenile in adult court. Houston-Sconiers,
188 Wash. 2d at 9.

       A sentencing court must consider: (1) mitigating circumstances of youth, including the

juvenile’s “‘immaturity, impetuosity, and failure to appreciate risks and consequences;’” (2) the

juvenile’s environment and family circumstances, the juvenile’s participation in the crime, or the

effect of familial and peer pressure; and (3) how youth impacted any legal defense, as well as any

factors suggesting that the child might be rehabilitated. Id. at 23 (quoting Miller, 567 U.S. at 477).


                                                  4
No. 52962-9-II


A court that is sentencing a juvenile must “meaningfully consider” the individual circumstances

of the particular juvenile offender. O’Dell, 183 Wash. 2d at 696.

       Trial courts have discretion to impose a standard range sentence or an exceptional sentence

below the standard range, so long as the trial court meaningfully considers the defendant’s youth

as a mitigating factor. Id.; Houston-Sconiers, 188 Wash. 2d at 21. The Eighth Amendment requires

trial courts to have absolute discretion to consider the mitigating qualities of youth during

sentencing; it does not entitle all juvenile defendants sentenced in adult court to exceptional

downward sentences. In re Pers. Restraint of Meippen, 193 Wash. 2d 310, 314, 440 P.3d 978 (2019).

Showing that the trial court could have imposed a lower sentence does not by itself raise actual

and substantial prejudice. Id. at 317.

       Here, before imposing Madden’s sentence, the trial court made extensive remarks

regarding the evidence presented about the impact of Madden’s youth and the considerations

required by Houston-Sconiers. The trial court explained that it had “to take youthfulness and all

of these surrounding circumstances, like home life and so forth, into consideration in making a

sentencing determination but that it does not in any way dictate a particular result.” Pet., Attach.

D at 24-25. The trial court articulated its “discretion to go outside of the standard sentencing

range,” and its “discretion to not impose what we otherwise believe to be mandatory firearm

sentencing enhancements.” Id. at 25.

       With regard to the first Houston-Sconiers factor, the mitigating circumstances of youth,

including the juvenile’s “‘immaturity, impetuosity, and failure to appreciate risks and

consequences,’” 188 Wash. 2d at 23 (quoting Miller, 567 U.S. at 477), the court had evidence before

it of Madden’s diagnoses, including substance abuse disorders, attention deficit hyperactivity


                                                 5
No. 52962-9-II


disorder and oppositional defiance disorder. The trial court expressly acknowledged Madden’s

“separation anxiety, impulsivity, difficulty dealing with parents, problems coping with authority,

difficulty in comprehending consequences of his actions[,] and susceptibility to peer pressure”

reported by Madden’s mother. Pet., Attach D at 26. But the trial court found that Madden’s crime

involved “intentional and purposeful” acts to “rob these two people of the Xanax,” before, during,

and after the shooting. Id. at 27. The trial court also found that “[t]his was not a factual

circumstance, that, as I understand it, where he couldn’t understand that shooting at people, they

might get hit, and they might suffer physical injury, or what would happen if he pulled the trigger

on a gun.” Id. at 26.

       With regard to the second Houston-Sconiers factor, the juvenile’s environment and family

circumstances, the juvenile’s participation in the crime, or the effect of familial and peer pressure,
188 Wash. 2d at 23, the trial court expressly and meaningfully considered this factor as well:

       This wasn’t, at least as I understand the facts of this case, a situation where a young
       Mr. Madden was unable to stand up to peer pressure . . . . This wasn’t a situation
       where he was having problems coping with authority, parents or otherwise.

Pet., Attach. D at 26.

                Certainly, Mr. Madden had a difficult start in life, being born to someone
       who utilized I believe it was methamphetamine when he was born. And [he] had a
       difficult start in life, no question about it. But at 17 years, 8 months and 20 days,
       especially given his prior behavior and opportunities to change the trajectory of his
       life, I believe he knew the consequences of what he did on June 23, 2017. I think
       he knew it every bit as much as someone who was 18 years, zero months and zero
       days would have, or 25 years and zero months and zero days would have. And I
       believe that the appropriate sentence is a sentence within the standard range
       sentence.




                                                  6
No. 52962-9-II
Id. at 28. The trial court explicitly considered Madden’s “difficult start in life” but believed that,

three months shy of his 18th birthday, Madden could comprehend that firing a loaded weapon

multiple times at an occupied vehicle might cause injury to the occupants. Id.

       With regard to the final Houston-Sconiers factor, how youth impacted any legal defense,

as well as any factors suggesting that the child might be rehabilitated, 188 Wash. 2d at 23, the trial

court considered a psychiatric evaluation indicating that Madden is healthy, intelligent, and has

good verbal skills. A declaration from Madden’s mother also described times before his drug use

began when he was able to maintain active participation in sports programs. But the trial court also

noted “his prior behaviors and opportunities to change the trajectory of his life.” Pet., Attach. D at

28.

       The trial court, therefore, expressly discussed facts relevant to each of the required

Houston-Sconiers factors on the record. Accordingly, we conclude that the trial court did

meaningfully consider Madden’s youth as a mitigating factor before exercising its discretion to

impose a low-end standard range sentence, and it did not abuse its discretion in doing so. Because

the trial court meaningfully considered Madden’s youth, this case presents no violation of the

Eighth Amendment or article I, section 14.

       Madden effectively asks that we reweigh the evidence. We decline to do so. A reasonable

person could come to the same decision as the trial court, and the trial court’s decision was not

based upon untenable grounds. Accordingly, Madden does not establish any error and thus fails to

present any valid grounds for relief from restraint. Nor does he establish actual and substantial

prejudice. We therefore deny his petition.




                                                  7
No. 52962-9-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Glasgow, J.
 We concur:



 Worswick, P.J.




 Maxa, J.




                                                8